PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,107,626
Issue Date: 31 Aug 2021
Application No. 16/346,198
Filing or 371(c) Date: 30 Apr 2019
Attorney Docket No.  ABIO 3.3F-153 [738]

:
:	REDETERMINATION OF
:	PATENT TERM
:	ADJUSTMENT
:
:



This is a decision on the APPLICATION FOR RECALCULATION PATENT TERM ADJUSTMENT PURSUANT TO 37 C.F.R. § 1.705(b),” (“Request”) filed August 20, 2021, which requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from zero (0) days to one hundred and five (105) days. The USPTO’s redetermination of the PTA indicates the correct PTA is one hundred and five (105) days. 

The petition is granted.

Relevant Procedural History

The patent issued with a PTA determination of 0 days on August 31, 2021. The present Request and required $210 petition fee were filed on August 20, 2021. 

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 105 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
120 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

Running the calculation yields – 15 days (105 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 120 days of Applicant Delay). However, it is not possible to have a negative patent term adjustment. Therefore, the patent sets forth a PTA of 0 days.

The Request argues the Office erred when it entered a 120 day period of reduction pursuant to 37 CFR 1.704(c)(10) in connection with the filing of an INTERVIEW SUMMARY on May 3, 2021 after a notice of allowance was mailed on April 28, 2021 because the submission of such a paper is not considered a failure to engage in reasonable efforts to conclude processing/examination of an application. The Request asserts the period of Applicant Delay is 0 days.

The Request argues the correct PTA is 105 days (105 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As will be discussed, the Office concurs that the 120 day period of reduction pursuant to 37 CFR 1.704(c)(10) assessed in connection with the filing of an INTERVIEW SUMMARY on May 3, 2021 after a notice of allowance was mailed on April 28, 2021 is unwarranted. The correct period of Applicant Delay is 0 days. Therefore, the correct PTA is 105 days (105 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 105 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 105 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination the number of days of Applicant Delay is 120 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 0 days. 

The Request argues no reduction, not a 120 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of an INTERVIEW SUMMARY on May 3, 2021 after a notice of allowance was mailed on April 28, 2021. The Office concurs.

Current 37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

MPEP 2732 Reduction of Period of Adjustment of Patent Term [R-10.2019] contains a list of the papers that if filed after the mailing of a notice of allowance will not be considered a failure to engage in reasonable efforts to conclude processing/examination of an application. Number 13 on the list is “comments on the substance of an interview where the applicant-initiated interview resulted in a notice of allowance”.

Turning to the facts of this case:  A final Office action was mailed on February 12, 2021. Applicant did not file a reply to the February 12, 2021 final Office action. On April 22, 2021, the examiner of record and Sujatha Vathyam, an attorney of record, conducted an applicant-initiated interview. According to the Applicant-Initiated Interview Summary, which was mailed with the April 28, 2021 Notice of Allowability, applicant was required to file a statement of the substance of the interview within one month or thirty days from the interview date or the mailing date of the interview summary form, whichever is later. A review of the Notice of Allowability, mailed April 28, 2021 reveals it “is responsive to the request for an Applicant-Initiated Interview on 4/22/21.”  

From a review of the record, it appears no further communication between the parties took place and that the April 22, 2021 applicant-initiated interview resulted in the notice of allowance and notice of allowability, which were mailed on April 28, 2021.  Applicant filed the required INTERVIEW SUMMARY on May 3, 2021, which was within one month of the April 28, 2021 mail date of the Applicant-Initiated Interview Summary. 

Applicant did not engage in behavior which would be considered a failure to engage in efforts to conclude processing/examination of the application because the May 3, 2021 submission falls under number 13 on the MPEP 2732 list of papers that if filed after the mailing of a notice of allowance will not be considered a failure to engage in reasonable efforts to conclude processing/examination of an application.

Accordingly, the 120 day period of reduction has been removed.

The period of Applicant Delay is 0 days.


Conclusion

The Request asserts the correct period of Applicant Delay is 0 days and the correct PTA is 105 days (105 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 0 days.   Therefore, the correct PTA is 105 days (105 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of one hundred and five (105) days.

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred and five (105) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Copy of DRAFT Certificate of Correction